 Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 1 of 13 PageID: 147



KROVATIN NAU LLC
Gerald ICrovatin, Esq. (Attorney No. 024351977)
60 Park Place, Suite 1100
Newark, New Jersey 07102
(973) 424-9777
Attorneys for Plaintiffs

                             UNITED STATES DISTMCT COURT
                                DISTRICT OF NEW JERSEY

                                              Civil Action No 3:20-cv-07103 (FLW-
PHILIP N. BURGESS, JR.; MICHELLE BURGESS; DBA)
ALEXANDRIA BURGESS; Minor 1, Minor 2,
Minor 3, by their parents Philip and Michelle
Burgess and MICROBILT CORPORATION,
                                                                   Civil Action
               Plaintiffs,

              vs.                                            NOTICE OF MOTION


LEONARD A. BENNETT; CONSUMER
LITIGATION ASSOCIATES, P.C.; KRISTI
CAHOON KELLY; KELLY GUZZO, PLC
JACOB M. POLAKOFF; and BERGER
MONTAGUE PC,

               Defendants.



TO: Maxwell L. Billek, Esq.
     Michael P. Chipko, Esq.
     WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     200 Campus Drive
     Florham Park, New Jersey 07932-0668

COUNSEL:

              PLEASE TAKE NOTICE that on December 21, 2020, at 9:00 a.m. or as soon

thereafter as counsel may be heard. Plaintiffs, by its undersigned counsel, Krovatin Nau LLC shall

move before the Honorable Freda L. Wolfson, U.S.D.J. at the United States District Court, District

of New Jersey, Clarkson S. Fisher Building & U.S. Courthouse, 402 East State Street, Trenton, NJ
Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 2 of 13 PageID: 148



08608 for leave to file an amended complaint pursuant to Fed. R. Civ. P. 15(a). A copy of the

proposed Amended Complaint is attached as Exhibit A.

              PLEASE TAKE FURTHER NOTICE pursuant to L.Civ.R.15.1(a) that this

motion is opposed by Defendants and that the Plaintiffs respectfully request oral argument.

              PLEASE TAKE FURTHER NOTICE that in support of this motion, the

undersigned shall rely on the accompanying Brief.

                                            KROVATIN NAU LLC
                                            60 Park Place, Suite 1100
                                            Newark, New Jersey 07102
                                            (973) 424-9777
                                            Attorneys for Plaintiffs

                                            By: /s/ Gerald ICrovatin
                                                gkrovatin@krovatin.com

Dated: November 20, 2020




                                               2
Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 3 of 13 PageID: 149




                       M
       ^
                  •s       s      ^
             's            B
                           3
                                  g
 Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 4 of 13 PageID: 150



KROVATIN NAU LLC
Gerald Krovatin, Esq. (Attorney No. 024351977)
60 Park Place, Suite 1100
Newark, New Jersey 07102
(973) 424-9777
Attorneys for Plaintiffs

                             UNITED STATES DISTMCT COURT
                                DISTRICT OF NEW JERSEY

                                                        Civil Action No.: 3:20-cv-07103
PHILIP N. BURGESS, JR.; MICHELLE BURGESS;
ALEXANDMA BURGESS; Minor 1, Minor 2,
Minor 3, by their parents Philip and Michelle
Burgess and MICROBILT CORPORATION,
PRINCE'rON ALTERNATIVE FUNDING. LLC.
And PRINCETON ALTERNATIVE INCOME
FUND, L.P.. ALONZO PRIMUS, and UP
CONSULTINa
                                                                     Civil Action
               Plaintiffs,

      vs.                                                   IPROPOSFD AMENDED
                                                            COMPLAINT AND JURY
                                                            DEMAND

LEONARD A. BENNETT; CONSUMER
LITIGATION ASSOCIATES, P.C.; KRISTI
CAHOON KELLY; KELLY GUZZO, PLC
JACOB M. POLAKOFF; and BERGER
MONTAGUE PC,

               Defendants.




              PLAINTIFFS, Philip N. Burgess, Jr.J^Burgess^}, Michelle Burgess (Vs Burgess's

spouse), Alexandria Burgess (their daughter), and Minor 1, Minor 2, and_Minor 3 (the "Minor

Children") by their parents Philip and Michelle Burgess ('collectively, the "Burgess Plaintiffs")^

residing in the Borough of Princeton, Coimty of Mercer, State of New Jersey and MicroBilt

Corporation, ("MicroBilt")^ with its corporate office in Princeton, New Jersey, Princeton
 Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 5 of 13 PageID: 151



Alternative Funding. LLC FTAF"). Princeton Alternative Income Fund, L.P. ("PAIF"), Alonzo

Primus ("Primus"), and LJP Consulting, LLC f'LJP"). for their Complaint against tt^Defendants,

allege and say:

                                   NATURE OF ACTION

               1. This is an action for damages and declaratory and injunctive relief against

Defendants for abuse of process, harassment invasion of privacy and intentional infliction of

emotional distress arising out of Defendants' improper attempt efforts to coerce Plaintiffs Philip

Burgess and MicroBilt to settle separate Virginia federal litigation^ by filing frivolous and

unfounded e+v4 litigation^ against them and against Iwn-Burgess separately in this District and by

employing process servers to make repeated and harassing attempts to serve Plaintiff Philip

Burgess with process in the aforementioned frivolous litigations at his Princeton home, causing

fear and emotional distress to Plaintiffs Michelle Burgess, Alexandria Burgess and the M1:«inor

Cehildren-ol'Philip and Michelle Burgess.

                                          PARTIES

              2. The Burgess Plaintiffs are citizens of the State of New Jersey.

              3. Plaintift'MicroBilt is incorporated in the State of Delaware and has its principal

place of business in Keimesaw, Georgia, with corporate offices in Princeton, New Jersey.

              4. Plaintiff Philip Burgess is the founder ofMicroBilt and series as a consultant

to the company MicroBilt.

              5. PAF is headquartered in Princeton, New Jersey, and is the general partner and

manager ofPAIF. MicroBilt owns a controlling interest in PAF.

              6. PAIF is headquartered in Princeton. New Jersey, and is a private equity and

investment fund.



                                               2
 Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 6 of 13 PageID: 152



                7. Primus is a citizen of the State of Florida.

               4r8. UP is a limited liability company incorporated in the State of Delaware.

               5r9_Upon information and belief, Defendant Leonard A. Bennett ("Bennett") is a

citizen of the Commonwealth of Virginia.

               ^10. Upon information and belief, Defendant Bennett is an attorney at law of the

Commonwealth of Virginia and is employed as such by Defendant Consumer Litigation

Associates, P.C.

               7-\ 1. Upon information and belief, Consumer Litigation Associates, P.C.^ is a

Pprofessional Ccorporation incorporated in the Commonwealth of Virginia with its principal place

of business in that State Virginia.

               ^12. Upon infonnation and belief, Defendant Kristi Cahoon Kelly ("Kelly")is a

citizen of the Commonwealth of Virginia.

               9rl3. Upon information and belief, Defendant Kelly is an attorney at law me4'the

Commonwealth of Virginia and is employed as such by Defendant Kelly Guzzo, PLC.

               -1-0Tl4. Upon information and belief, Defendant Kelly Guzzo, PLC is a professional

corporation incorporated in the Commonwealth of Virginia with its principal place of business in

that StateVirginia.

               44^15. Upon information and belief, Defendant Jacob M. PolakoffC'Polakoft") is

a citizen of the Commonwealth of Pennsylvania.

              4^16. Upon information and belief, Defendant Polakoff is an attorney at law of

the Commonwealth of Pennsylvania and is employed as such by Defendant Berger Montague PC.




                                               3
 Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 7 of 13 PageID: 153



                4-^17. Upon information and belief, Defendant Berger Montague PC is a

professional corporation incorporated in the State of Minnesota with an office for the practice of

law in Philadelphia, Pennsylvania.

                                 JURISDICTION AND VENUE

                4-4-18. By reason of the foregoing, this Court has diversity jurisdiction over

this action pursuant to 28 U.S.C. § 1332 (a) (1).

                4-^19. Pursuant to 28 U.S.C. § 1332(a), the amount in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs.

               4-6720. Venue is proper in this District under 28 U.S.C. § 1391(a), because

the unlawful conduct of A^Defendants and their agents caused harm within this District and the

matter in controversy occurred primarily in this District.

GENERAL ALLEGATIONS


Background - Virginia Litigation

               4^21. There are pending in the U.S. District Court for the Eastern District of

Virginia ("EDVA"), four (4) inter-related matters (the "Litigations'') that are relevant to this action

and are as follows:

               (a) Williams v. Big Picture Loans, LLC, Docket No. 3:17-cv-461 fthe "Big
               Picture Litigation");

               (b) Renee Gallo-way, et ak. v. Big Picture Loans, LLC, et ak.. Docket No.
               18-CV-00406-REP (th^"GaUoway Action");

               (c) Williams, et als. v. MicroBilt Corporation, et ah.. Docket No. 3:19-cv-
               00085- REP, (th^"Virginia Williams Action."); and

               (d) Lenora Glover, et al\. v. MicroBilt Corporation, Docket 1^o. l:19-cv-
               01337-RDA-JFA (the/'Glover Action").




                                                 4
 Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 8 of 13 PageID: 154



               4^22.           One or more of the Defendants represent the plaintiffs in all four (4)

of the aforementioned actions in the EDVA I.itiyations.

               4-9723^ Two of the aforementioned actions Litigations named MicroBilt as a

defendant and are frivolous attempts to compel and coerce MicroBilt and I)hilip Burgess into

cooperating with the plaintiffs and their counsel (Defendants here) in prosecuting their claims

against Matt Martorello, the principal defendant in those eases-Litigations and, in the process,

forcing MicroBilt and its employees to spend excessive amounts of time, effort and counsel fees

in motion practice and in responding to burdensome discovery demands in all feui^ofthe-E

       TLitigations.

               30r24_ Both the Galloway Action and the-Big Picture Litigation purport

to be class actions alleging that the defendants violated the federal RICO statute and various State

usury laws by operating so-called "rent-a-tribe" payday lending schemes.

               £4-25. In the Virginia Williams Action, the plaintiffs allege that the

defendants violated the Fair Credit Reporting Act, 15 U.S.C. § 1681, by unlawfully requesting and

obtaining their consumer credit reports and providing them to defense counsel in the Big Picture

Litigation in order to gain a litigation advantage in that action.

               Sa6__ Plaintiffs Philip Biirgess and MicroBilt were named as defendants

in the Virginia Williams Action.

               33r27_ Specifically, in the Virginia Williams Action. Philip Burgess was

alleged to have procured plaintiffs' consumer reports from MicroBilt and provided them to one of

the defense attorneys in the Big Picture Litigation.




                                                 5
Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 9 of 13 PageID: 155



              34.28.         However, PMip-Burgess, a New Jersey citizen with no minimum

contacts in the Commonweahh-el1 Virginia, was dismissed without prejudice from the Virginia

Williams Action for lack of personal jurisdiction by Order entered Febmary 19, 2020.

              3^r29. I'he Court denied MicroBilt's similar motion to dismiss the

Virginia Williams Action-was denied.

              2^30. As discovery deadlines and compliance dates in the Galloway

Action and the-Virginia Williams Action began to draw near, Defendants began to pressure

Plaintiffs Philip Burgess and MicroBilt to settle the Galloway Action and the Virginia Williams

Action.

              3^31.         Defendants' pressure tactics against Burgess and MicroBilt

included:

              (a) Serving a Motion to Compel in the Glover Action;

              (b) Serving numerous overlapping and conflicting unilateral notices of

depositions for employees of MicroBilt across multiple states in the Virginia Williams Action

and the Glover Action, to wit:


               In the Glover Action: Notices of Deposition for:

                        • Walter Wojciechowski who works in NJ and lives in PA in the GA

                           office foiLJune 3, 2020;

                            Melissa Dennis in the GA office IOL June 4, 2020;

                            Carol Nowell in the GA office foi_June 4, 2020; and

                            Franklin Levin, Esq., who works in NJ and lives in PA in the GA

                            office foLJune 5, 2020.

               In the Virginia Williams Action: Notices of Deposition for:

                                             6
Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 10 of 13 PageID: 156



                                  .Melissa Dennis in the GA office foL June 9, 2020;

                               •__Ramesh Venkataramani in his home in MA foi^ June 10, 2020; and

                                  _Walt Wojciechowski in his home in PA for^ June 11, 2020.

                (c) MicroBilt's GA and NJ offices were and are presently closed in light of the

COVID-19 pandemic, and all employees are working from their homes to the extent possible.


                (d) On or about June 8, 2020, Defendant Len Beimett, actmg_as^ counsel for

plaintiffs in the Virginia Williams Action, represented to Judge Payne in that action that Philip

Burgess was an old friend of Matt Martorello, the principal defendant in the EDVA litigation; that

Philip Burgess owned MicroBilt; then that he did not own MicroBilt; and finally that Burgess had

recently sold MicroBilt while that action was pending. Those statements weream inaccurate and

pure fabrication, and in fact resulted in Judge Payne requiring that MicroBilt provide a declaration

setting forth the ownership history of MicroBilt and the employment relationship with Philip

Burgess, which will be provided to Judge Payne in camera. Defendant Bennett made the false

statements in order to create a false impression torn Judge Payne that Philip Burgess has some

business or personal coimection with Matt Martorello^. In truth and in fact. Plaintiff Philip Burgess

has never had an ownership interest in any business owned by Mr. Martorello, and the only

"relationship" that ever existed is that Martorello owned companies that were customers of

MicroBilt and it_affiliates.


               38r32. When Defendants' pressure tactics against Plaintiffs Philip Burgess

and MicroBilt failed to coerce them into settling the Galloway Action and Virginia Williams

Actions, the Defendants resorted to the tortious conduct alleged in this action.


Defendants' Tortious Conduct in New Jersey


                                                  7
Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 11 of 13 PageID: 157



               3^33.          On May 11, 2020, seven (7) months after Magistrate Judge, now

District Judge Novak in the EDVA recommended the dismissal of Philip Burgess from the

Virginia Williams Action, for lack of personal jurisdiction^the Defendants filed a c(-omplaint in

this Court against P44tip Burgess entitled Zu/u Williams, etah. v. Philip Burgess, Docket No. 3:20-

cv-5781 (FLW/DEA) (the "New Jersey Williams Action."),

               ^0734. The Complaint in the New Jersey Williams Action makes the same

allegations against Philip Burgess as those in the Virginia Williams Action, to wit, that Burgesshe

"procured" plaintiffs' credit reports from MicroBilt and forwarded them to one of the defense

attorneys in the Big Picture Litigation in violation of the Fair Credit Reporting Act.

               3^-35. However, Defendants knew or should have known that there is no

legal basis for the Complaint in the New Jersey Williams Action because, among other things,

Philip _Burgess is not, as alleged, a "user" of consumer data within the meaning of the Fair Credit

Reporting Act and because the infonnation that Phritp^-Burgess allegedly "procured" was not

"governed data" within the meaning of the Fair Credit Reporting Act.

               ^r36. On Friday, May 1 5,2020, a female process server, ("Process Server

No. I") approached the front door of the Burgess residence in Princeton at approximately 7:54

p.m. and rang the doorbell a few times. Plaintiff Michelle Burgess answered the door said that

Philip Burgess was not there and Process Server No. 1 left. The incident was video recorded by

the Burgess family's security system.

              ^3-37. Present in the Burgess residence at the time, and at all times relevant

to this Complaint, were Plaintiffs Michelle Burgess, Alexandria Burgess, the Minor 1, 2 and 3

Children.




                                                8
Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 12 of 13 PageID: 158



               M.38.          The next day, Saturday, May 16, 2020, a heavy-set male process

server ("Process Server No. 2") approached the front door of the Burgess residence in Princeton,

at approximately 3:17 p.m., rang the doorbell and, without waiting for anyone to respond, began

intentionally banging on the pichu-e windows on the front of the house. The incident was video

recorded by the Burgess family security system.

               5^39. The actions of Process Server No. 2 as alleged, caused, and were

intended to cause Plaintiffs Michelle Burgess, Alexandria Burgess, and the Minor 1, 2 and 3.

Children -to fear possible home invasion, robbery and assault and caused those Plaintiffs to suffer

emotional distress.

              ^r40.           When Plaintiffs Alexandria Burgess and Minor 1. answered the

door. Process Server No. 2 asked if Philip Burgess was home. When such Plaintiffs said he was

not. Process Server No. 2 threw a set of papers at them into the Burgess' residence and walked

away.

              y?-4\. Process Server No. 2 was not wearing a mask or gloves, did not maintain a

minimum of six-feet of social distancing between himself and tte-those Burgess Plaintiffs (and in

fact, came within approximately a foot of them), did not encase the papers he threw at them in

plastic or other impermeable covering and generally did not practice any recommended practices

for process servers during the current Covid-19 pandemic shutdown. See generally

httDS://www.serve-now.com/articles/2886/a-Ruide-to-safelv-resuming-service-of-process.

              ^.42.          The papers in question, which Process Server No. 2 threw at the

those Burgess Plaintiffs, were copies of a letter from Defendants 1-eonard Bennett and Consumer

Litigation Associates, LLC and the Summons and Complaint in the New Jersey Williams Action.




                                               9
Case 3:20-cv-07103-FLW-DEA Document 19 Filed 11/20/20 Page 13 of 13 PageID: 159



               WA3.           On Monday, May 18, 2020, PbUip-Burgess received a copy of a

Proof of Service purporting to state that the Summons and Complaint in the New Jersey Williams

Action was properly served on May 16, 2020.

               4^744. On Wednesday, May 20, 2020, Process Server No. 2 returned and

again approached the front door of the Burgess' Princeton residence and again began intentionally

banging on the picture windows in the front of the house without first ringing the doorbell or

knocking on the front door. The incident was video recorded by the Burgess family security

system.

               44r45. The actions of Process Server No. 2 as alleged, caused, and were

intended to cause Plaintiffs Michelle Burgess, Alexandria Burgess and Minors 1, 2 and 3. the

Minor Children to fear possible home invasion, robbery and assault and caused those Plaintiffs to

suffer emotional distress.

               42-46.         When a Burgess family housekeeper answered the door, Process

Server No. 2 handed her: (a) a document subpoena addressed to Philip Burgess, returnable June 1,

2020; and (b) a deposition subpoena addressed to Phi Iip Burgess, returnable June 3, 2020, both of

which were captioned in the Virginia Williams Action and signed by an attorney at Defendant

Consumer Litigation Associates, LLC.

               4^47. Again, Process Server No. 2 did not wear a mask or gloves, did not

maintain a minimum of six-feet of social distancing between himself and the Burgess family

housekeeper, did not encase the papers he served in plastic or other impenneable covering and

generally did not practice any recommended practices for process servers during the current Covid-

19 pandemic shutdown. See generally https://www.serve-now.com/articles/2886/a-guide-to-

safely-resuming-service-of-process.



                                               10
